People v Bello (2021 NY Slip Op 05349)





People v Bello


2021 NY Slip Op 05349


Decided on October 6, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2018-11547
 (Ind. No. 6573/06)

[*1]The People of the State of New York, respondent,
vMiguel Bello, appellant.


Janet E. Sabel, New York, NY (Harold V. Ferguson, Jr., of counsel) for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Diane R. Eisner of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin P. Murphy, J.), rendered September 11, 2017, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's sole contention regarding the conviction of manslaughter in the first degree under Indictment No. 6573/06 is that his plea of guilty should be vacated if his conviction under Indictment No. 7484/14 is reversed (People v Bello, ____ AD3d _____ [Appellate Division Docket No. 2017-04831; decided herewith]). Since the defendant raises no independent claim regarding his conviction under Indictment No. 6573/06, that judgment must be affirmed in light of the affirmance of the judgment under Indictment No. 7484/14 (see id.; People v Lewis, 135 AD3d 961, 962; People v Washington, 93 AD3d 681, 682; cf. People v Fuggazzatto, 62 NY2d 862, 863).
DILLON, J.P., IANNACCI, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court